Title: From James Madison to Thomas Jefferson, 19 February 1823
From: Madison, James
To: Jefferson, Thomas


                
                    Dear Sir
                    Montpellier Feby. 19. 1823
                
                The inclosed letters & papers being addressed to you as well as me, I am not at liberty to withold them, tho’ I know the disrelish you will feel for such appeals. I shall give an answer, in a manner for us both, intimating the propriety of our abstaining from any participation in the electioneering measures on foot.
                I congratulate you on the loan, scanty as it is, for the University; in the confidence that it is a gift masked under that name; and in the hope that it is a pledge for any remnant of aid the Establishment may need in order to be totus teres atque rotundus.
                
                Can you not have the hands set to work without the formality of a previous meeting of the Visitors? I have recd no notice from Richmond on the subject. Health & every other happiness
                
                    James Madison
                
            